DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On line 3 of paragraph [0044], item 55.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Figure 6, one of the two occurrences of reference number 52 needs to be replaced with 54.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
In this case, the abstract is a run-on sentence and appears to be in the form of a claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 2 the very last phrase “the top wall top surface, the front wall top surface, and a top surface of the plurality of ribs define a consistent planar surface” is new matter and unclear.  The term “consistent planar” is not supported by the specification and is new matter.  Below the “↔” represents a consistent planar surface.  42 is the front wall and the top surface of 42 clearly curves away from (a) and would not define the “↔” as claimed.  It is unclear what can and cannot be a planar surface if a curved surface can be considered a planar surface.  It is also unclear what structure defines a consistent planar surface versus a surface that is just a planar surface.     

    PNG
    media_image1.png
    382
    569
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 2, the term “top” is indefinite.  The assembly is handheld and is capable of being used in a infinite number of orientations including ones where these walls would not be considered a “top”.  It is recommended that paragraph [0023] or [0024] be amended to disclose what is shown is the “upright position” and then claim 
With regards to claim 2, the phrase “spacer creates a gap of a range thickness between a sharpened edge of the one or more blade and a surface to be shaved" is unclear.  Later in the claim the ribs are disclosed and as written, the ribs are not related to creating the gap which is not supported.  The phrase needs to be replaced with “the ribs create a gap of a range thickness between a sharpened edge of the one or more blade and a surface to be shaved” and moved somewhere after the introduction of the ribs.
With regards to claim 2, the phrase “the top wall top surface, the front wall top surface, and a top surface of the plurality of ribs define a consistent planar surface” is unclear.  It is unclear what structure allows the front wall top surface to define a consistent planar surface with the top wall top surface and the top surface of the ribs.  The front wall top surface clearly curves away from the other two (“a” in the Figure above”).  It is unclear what can and cannot be a planar surface if a curved surface can be considered a planar surface.  It is also unclear what structure defines a consistent planar surface versus a surface that is just a planar surface.   
Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
It is noted that there is not a double patenting rejection in this Office action as patent 10,144,142 is very close but ultimately does not disclose the “consistent planar surface”.  However, this term is considered new matter and overcoming that rejection along with the other 112 rejections may lead to a new matter rejection with patent 10,144,142.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

09 November 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724